Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claims #1-11 are allowed.

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising providing a carrier consisting of a package with a metal layer for conductive devices, (Ryou et al., 2016/0005624; Tran et al., 2007/0138526), it fails to teach either collectively or alone, with respect to claim #1, wherein covering the periphery area and first portion of the linear spacer pattern on the central area with a photoresist, wherein a second portion of the linear spacer pattern on the central area is free from coverage by the photoresist, the photoresist has a fluidity, and the linear spacer pattern prevents the photoresist from covering a portion of the plurality of core patterns. Also, prior art it fails to teach either collectively or alone, with respect to claim #11, a first portion of the linear spacer pattern on the central area with a photoresist, wherein a second portion of the linear spacer pattern on the central area is free from coverage by the photoresist, the photoresist has a fluidity.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816

08/27/2022

/MONICA D HARRISON/Primary Examiner, Art Unit 2815